EXHIBIT 10(x)



AMENDMENT NO. 1 TO THE
MCCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN


WHEREAS, McCormick & Company, Incorporated (the “Company”) sponsors the 2013
Omnibus Incentive Plan, which was effective December 1, 2012 (the “Plan”);


WHEREAS, pursuant to Article IX of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; provided that, amendments
to the Plan must be approved by the Company’s shareholders if and to the extent
required by applicable law, or by the rules of the New York Stock Exchange; and
provided further that the amendment proposed herein does not require such
shareholder approval;


WHEREAS, the Plan provides that all conditions and restrictions on the exercise
of Awards shall be waived in the event of a change in control (as defined in the
Plan) (“accelerated vesting”); and


WHEREAS, the Board wishes to amend the Plan to provide that accelerated vesting
in the event of a change in control is a default rule and that an Award
Agreement can provide otherwise;


WHEREAS, capitalized terms used in this Amendment but not defined herein shall
have the meaning given to them in the Plan;


NOW, THEREFORE, effective March 25, 2015, the first sentence of paragraph A
(“Change in Control”) of Article VII (“Change in Control; Acquisitions”) of the
Plan is amended and restated in its entirety to read as follows:


In the event of a change in control, all conditions and restrictions on the
exercise of all Awards (excluding stock options and Stock Appreciation Rights
that are not “in the money”) then outstanding (including but not limited to
vesting schedules requiring a specified period of service and performance goals
requiring the satisfaction of specific performance criteria) shall be waived and
such Awards shall become exercisable or payable immediately for the full amount
of the Shares of Stock and/or any cash payment covered by such Awards, unless
otherwise provided in an Award Agreement.
IN WITNESS WHEREOF, this Amendment No. 1 to the Plan has been executed on behalf
of the Company this 25th day of March, 2015.






MCCORMICK & COMPANY, INCORPORATED


By:         /s/ Jeffery D. Schwartz    
Name:     Jeffery D. Schwartz
Title:     Vice President, General Counsel & Secretary

